Case: 11-20051     Document: 00511797384         Page: 1     Date Filed: 03/22/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          March 22, 2012
                                     No. 11-20051
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

PATRICK BERNARD SMITH,

                                                  Plaintiff-Appellant

v.

BETTY WILLIAMS, M.D.; BRENDA HOUGH, N.P.; CHARLES NAGEL;
VICTORIA RAY; UNIVERSITY OF TEXAS MEDICAL
BRANCH/CORRECTIONAL MANAGED HEALTH CARE COMMITTEE;
SHANTA CRAWFORD; DR LANNETTE LINTHICUM; ALFRED JANICEK;
NATHANIEL QUARTERMAN; SGT. MICHAEL OLSEN; CO SEAN MURRAY;
ROBERT D. ROE; HOWARD K. BENNETT; RANDALL HEALY; MARK
MINSHEW; CORRECTIONAL OFFICER PENELOPE R. BURNES;
CORRECTIONAL OFFICER KEVIN L. CARLVIN; CORRECTIONAL OFFICER
JESSE L. DAVIS; CORRECTIONAL OFFICER DOMENICO DEPALMA;
CORRECTIONAL OFFICER ERIC A. MCCLENDON; CORRECTIONAL
OFFICER GREG S. VICKERY; CORRECTIONAL OFFICER DAVID K.
WRIGHT,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CV-1025


Before WIENER, GARZA, and CLEMENT, Circuit Judges.
PER CURIAM:*


        *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
     Case: 11-20051   Document: 00511797384    Page: 2   Date Filed: 03/22/2012

                                  No. 11-20051

        Plaintiff-Appellant Patrick Bernard Smith appeals the dismissal of his 42
U.S.C. § 1983 action against four of the original defendants, namely, Betty
Williams, Brenda Hough, Charles Nagel, Victoria Ray, and two subsequently
added defendants, namely, correction officers David Fransaw and Sgt. Cable,
who together are the only defendants who were not previously dismissed. The
action arises from knee injuries Smith suffered at the O.B. Ellis Unit of the
Texas Department of Criminal Justice in 2007.
        Summary judgment was properly granted in favor of the medical
defendants, Williams, Hough, Nagel, and Ray, because Smith failed to identify
any genuinely contested issue of material fact whether any of these defendants
acted with deliberate indifference to a serious medical need. See FEDERAL RULE
OF   CIVIL PROCEDURE 56(a).       Although the record reveals some possibly
inaccurate assessments of Smith’s knee problem, due largely to his failure to
cooperate and the skepticism that it generated, the plethora of summary
judgment evidence in the record establishes that, despite their skepticism, the
medical defendants conscientiously examined and treated Smith. He offers only
his own bald conclusions, refuted by the medical record, that these defendants
refused to act to remedy his medical condition. Smith’s complaint is, at best, a
claim of negligence, malpractice, or mere disagreement about the course of
treatment. See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).
        His brief on appeal, even when liberally construed, demonstrates that
Smith has failed to make any coherent challenge to the district court’s dismissal
of the claims against correction officers Fransaw and Cable under 28 U.S.C.
§§ 1915 & 1915A and 42 U.S.C. § 1997e(c). At best, he has offered only vague
and unsupported accusations that they used excessive force, interfered with
medical treatment, and retaliated against him for exercising his constitutional
rights. Such unadorned accusations that these defendants caused some harm


R. 47.5.4.

                                        2
   Case: 11-20051   Document: 00511797384     Page: 3   Date Filed: 03/22/2012

                                 No. 11-20051

are insufficient to support a claim that constitutional rights were violated.
Ashcroft v. Iqbal, 556 U.S. 662, __, 129 S. Ct. 1937, 1949 (2009). Smith has also
failed to state a plausible or coherent claim for violation of the Americans with
Disabilities Act. See id.
      In summary, Smith has failed to show any error in the dismissal of any
claim against any defendant. The judgment of the district court is therefore
AFFIRMED




                                       3